Citation Nr: 1315953	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  00-20 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for right knee arthritis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964, and from October 1967 to February 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 1999 rating decision in which the RO in Baltimore, Maryland, denied a petition to reopen the claim for service connection for right knee arthritis.  Jurisdiction of the claims file subsequently transferred to the RO in Buffalo, New York.  The Veteran timely perfected an appeal. 

In March 2005, the Board granted the petition to reopen and remanded the claim for service connection, on the merits, to the RO via the Appeals Management Center (AMC) in Washington, DC.  After completing some of the requested development, the AMC denied the claim (as reflected in a November 2005 supplemental SOC (SSOC)) and returned the appeal to the Board.  

In May 2007, the Board again remanded the claim for service connection to the RO, via the AMC, for further action.  The AMC completed some of the requested development, continued to deny the claim (as reflected in a July 2009 SSOC), and returned the matter to the Board for further appellate consideration.  

Most recently, the Board remanded to the claim on appeal to the RO via the AMC in March 2011.  The AMC completed the requested development, issued an October 2012 SSOC denying the claim, and returned the matter to the Board.

After the issuance of the October 2012 SSOC, the Veteran submitted additional evidence-medical records and lay statements-directly to the Board.  Although some of this evidence had not been reviewed by the Agency of Original Jurisdiction (AOJ) (here, the RO, to include the AMC), in April 2013, the Veteran, through his representative submitted a waiver of such review, which allows the Board to consider the evidence in the first instance.  See 38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Although the Veteran has been diagnosed with arthritis in his right knee, there is no record of any specific in-service trauma to the knee, nor is there any competent and credible evidence of any complaints, findings, or diagnoses of any right knee disorder during his active duty service or for years thereafter.

3.  There is no competent, credible evidence even suggesting that there exists a medical nexus between the Veteran's current right knee arthritis and any incident of his service, or any other disability-specifically, flat feet, for which service connection has been denied; rather, the only medical comments as to etiology tend to attribute current right knee arthritis to post-service knee injury or other causes (e..g., the aging process).


CONCLUSION OF LAW

The criteria for service connection for right knee arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, the Veteran did not receive pre-rating notice.  However, in an April 2001 post rating letter, he was advised of the evidence required to substantiate a claim for service connection.  A March 2006 letter provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In an April 2003 letter, the AMC advised the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. 

Following the Board's March 2005 reopening of the Veteran's claim, June 2007 and April 2011 letters from the AMC provided him with notice consistent with Dingess/Hartman as well as re-advised him of the information and evidence needed to substantiate a claim for service connection and of the appellant's and VA's respective evidentiary responsibilities.  Since providing these additional notices, the AMC readjudicated the claims in July 2009 and October 2012 SSOCs; so, any timing defect in the provision of this additional notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); (Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, post-service Department of Defense treatment records, records from the Social Security Administration (SSA), VA and private treatment records, and the reports of VA examinations conducted in March 1991 and June 2009.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and other lay individuals, on his behalf.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system did not reveal any additional evidence pertinent to the appeal that was not already associated with the Veteran's paper file.  The Board finds that no additional RO action to further develop the record in connection with the claim for right knee arthritis, prior to appellate consideration, is required.  

The Veteran has reported receiving medical treatment for his right knee from Dewitt Army Hospital and Walter Reed Medical Center in 1985 and 1986, after his separation from service.  Although records from Dewitt and Walter Reed are associated with the claims file for the specified time period, they do not reflect any treatment of the right knee.  The Board notes that his claim was remanded in March 2005, May 2007, and March 2011 to ensure that all appropriate record repositories had been searched for any records that may (italics added for emphasis) have been outstanding.  In September 2012, VA issued a formal finding of unavailability of any additional records.  A subsequent September 2012 VA report of contact reflects that VA personnel called the Veteran to inform him of the status of his records and he responded that he had the outstanding treatment records from Dewitt and Walter Reed and that he would submit them to VA.  The Veteran later submitted copies of records he had received from Dewitt in response to a request for "all records pertaining to my right and left legs, operation 16 June 97 or Feb 97 and before;" the response consisted solely of records of treatment provided in 1997.  

The Board's review of the claims file reflects that VA has taken all appropriate steps to attempt to locate records of treatment that the Veteran alleges occurred in 1985 and 1986.  To the extent that a February 1998 VA treatment note refers to a medical record that may not be associated with the claims file-although the record is not explicitly identified, as noted below, the description could refer to a note already of record-the Board observes that the 1998 note indicates that the Veteran had the record in his possession and he has been notified several times of his responsibility to submit medical evidence in support of his claim.  Further, in December 2012, the Veteran's authorized representative filed a Request for Expedited Processing, which included an attestation that the Veteran did not have any additional evidence to submit regarding his appeal.  Under the circumstances, the Board finds that the RO and the AMC have undertaken sufficient and appropriate action to attempt to assist the Veteran in obtaining additional evidence and that no further action in this regard is warranted.  

As noted directly above, all requested development was accomplished regarding records collection on remand.  In the May 2007 remand, the Board also directed the RO/AMC to afford the Veteran a VA examination.  As the Veteran also was afforded a VA examination in June 2009, there was substantial compliance with all of the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Furthermore, on these facts, as explained in more detail below, no additional examination or action to otherwise obtain a medical opinion is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of  continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed.Reg. 52,744-47 (Sept. 7, 2006).  

As is evident, below, the analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

At the outset, the Board notes that, in the alternative to a medical relationship to service, the Veteran has claimed that he is entitled to service connection for his right knee arthritis as secondary to flat feet.  However, service connection for flat feet has been denied, and that matter is not on appeal.  As such, service connection for  right knee arthritis cannot be awarded secondary to flat feet, as a  matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Further, after a full review of the record, including the medical evidence and statements made by the Veteran and on his behalf, the Board finds that service connection for right knee arthritis as related to service also is not warranted.

The Veteran has generally contended that his right knee arthritis is the result of his active duty service.  He has stated that, after separating from service, he experienced a sport injury to his right knee that required medical attention.  He also has contended that this injury occurred in 1985 or 1990, and that x-rays taken at the time of the injury revealed pre-existing arthritis.  He has argued that, given the timing of these events, any such arthritis must have been the result of his in-service experiences.

The claims file reflects that the Veteran was evaluated as normal as the time of his June 1961 enlistment into his first period of active duty.  In a contemporaneous self report of medical history, he denied orthopedic complaints, to specifically include "'trick' or locked knee," lameness, arthritis, and "bone, joint, or other deformity."  Treatment records from his first period of service are silent for any complaints, diagnoses, or treatment of the right knee.  His April 1964 separation examination was normal and, on a contemporaneous self report of medical history, he denied any complaints, including "'trick' or locked knee," arthritis, and lameness.  Although he did indicate "bone, joint, or other deformity," the physician's notation clarified that such referred to his clavicle.  

The claims file does not reflect any pertinent medical evidence prior to the Veteran's 1967 re-enlistment.  A VA medical examination conducted in August 1964 in regard to other claims revealed no orthopedic complaints or diagnoses pertinent to the knees.

The report of a January 1967 examination reveals that the Veteran's lower extremities were normal.  A contemporaneous self report of medical history again shows that the Veteran denied "'trick' or locked knee," lameness, arthritis, and "bone, joint, or other deformity."  Although the Veteran was seen for symptomatic flat feet during service, all subsequent service examinations and self reports of medical history reflect no documents lay or medical evidence of any problem with his right knee.  

The Veteran's November 1984 separation examination was normal in regard to his right knee and a contemporaneous self report of medical history again reflects his denial of lameness, arthritis, or knee trouble.  Although, in the report of examination, the examiner noted bone or joint deformity, notations on the back of the form again clarify that that report was with respect to his shoulder, not his knee.  Further, the claims file contains a detailed medical summary prepared in December 1984 in preparation for the Veteran's discharge from active duty.  The summary appears to list all of the Veteran's health problems and complaints in such specificity that it includes notations that he experienced a rash while in Vietnam (that had since resolved), that he was currently not sleeping well, and that he thought his hearing might be changing.  

As noted above, the Veteran has reported that post-service treatment records from 1985 and 1986 are missing.  However, the claims file reflects multiple records from this time period that appear complete; these records reflect treatment for conditions and complaints such as hypertension (with regular blood pressure checks), depression, and flu symptoms.  The records appear in chronological order, without apparent gap, and with no reference to any knee complaints.  Although the Veteran was seen in August 1987 in Walter Reed in regard to orthopedic complaints, he reported only left foot pain radiating to his left medial malleolous.  In December 1988, he reported for treatment of pain in the right leg, but the treatment note specifies that the pain was "all in muscles;" no involvement of the knee is implicated.

In March 1990, more than five years after his discharge from active duty service, the Veteran was treated for right knee pain.  He reported that he had twisted his knee 6 weeks prior and it was periodically giving way.  The examining physician noted "episodic R knee pain, ? etiol (cartilage damage?)" and referred him for an x-ray and an orthopedic opinion.  

The report of the orthopedic consultation reflects a provisional diagnosis of partial meniscal tear.  The Veteran was seen by an orthopedic physician in April 1990.  The treatment note reflects that the Veteran had no history of knee surgery and his symptoms began approximately 7 weeks prior during a game of basketball.  The physician noted that x-ray revealed darkness near the posterior distal aspect of the femur just above the condyle.  The physician diagnosed a lateral meniscal tear and ordered a bone scan to rule out a mass at the posterior distal aspect of the right femur.  The bone scan was conducted in later April 1990 and revealed a "focal area of increased radiopharmaceutical uptake in the right knee consistent with history of medial meniscal injury of the right knee," but noted "otherwise, there are no abnormal areas."  A May 1990 note reveals treatment for right knee "mild LCL/MCL instability/laxity" including the provision of a knee brace.

In May 1990, the Veteran filed a claim for service connection for his feet and his right knee.  He noted on his claims form that he had flat feet beginning in 1984 and "right knee problems due to flat feet."

In September 1990, the Veteran followed up with the post-service military orthopedic physician and reported an increase in right knee discomfort.  The physician again diagnosed the Veteran with a medial meniscus tear and advised a treatment plan including arthroscopy and possible osteotomy.  A subsequent September 1990 internal medicine treatment note reflects that the Veteran incorrectly reported to his internal medicine physician that the orthopedist had ordered a total knee replacement.  The Veteran underwent arthroscopic surgery, to include medial meniscotomy, of his right knee in November 1990.  

On March 1991 VA examination, the examiner noted that the Veteran had experienced a right knee injury in January 1990 when playing basketball and, on November 15, 1990, underwent arthroscopic surgical debridement of his right medial meniscus and knee joint.  The examiner ordered x-ray of his right knee, which revealed that the joint was intact and there was no gross abnormality.  However, physical examination of the Veteran revealed minimal varus deformity and some crepitus.  The examiner diagnosed chondromalacia of the right knee-defined as softening of the cartilage in the knee.  See Arnesen v. Brown, 8 Vet. App. 432, 434 (1995); Wakeford v. Brown, 8 Vet. App. 237, 238 (1995).  

Although the Veteran reported left knee pain in 1991 and x-ray in January 1992 revealed "minimal degenerative change" in the left (italics added for emphasis) knee, the medical evidence of record does not reflect diagnosis of degenerative joint changes in the right knee until years later.  Specifically, the Veteran reported an increase in knee pain in July 1996 and an orthopedic consult reflects that he was referred to determine whether the correct diagnosis was patellofemoral syndrome or degenerative joint disorder.  The note reflects an assessment of bilateral patellofemoral syndrome with degeneration of only the left knee.  A June 1997 medical summary reflects that the Veteran reported prior surgery on his right knee in 1989 - the note reflects that the clinician had first written "85" and corrected the "5" to a "9."  A June 1997 operative report reflects that the Veteran reported a "long history" of medial knee pain with increasing symptoms over the last 3 to 6 month period - he received a medial meniscotomy.  The post-operative diagnoses were medial meniscal tear and chondromalacia.  The Veteran's left knee was treated at the same time and those reports reflect left knee diagnoses of arthritis and medial meniscal tear.

In February 1998, the Veteran was seen by VA for complaints of "two bad knees."  The treatment note reflects that he informed the treating clinician that he had past ACL and meniscal tears in his right knee that were surgically repaired.  The clinician noted that the Veteran brought with him "medical records noting arthroscopies in 1985 and secondary degenerative arthritis."  VA x-ray of the Veteran's knees in March 1998 revealed no bony, joint space, or soft tissue abnormalities, but a March 1998 VA treatment note reflects diagnosis of arthritis.  However, a July 1999 x-ray of the right knee revealed mild degenerative changes that were described as "relative to the patient's age."  A September 1999 x-ray taken in preparation for a surgical procedure also revealed mild degenerative changes in the medial joint space.  A later September 1999 VA treatment note observes that the Veteran experienced arthritis secondary to a varus knee deformity.  Subsequent VA treatment notes reflect continued treatment for knee arthritis.

In a November 1999 letter, the Veteran wrote that "on or about 14 or 15 Mar 1985 I started having trouble with my knees after all the test in the world it turn out that I have a bad case of arthritis in both knees."  He contended that "all the doctors have explain to me that my knee problem started because my f[l]at feet became strong and with me running on and work on hard-top all these years some 20 plus while on active duty this cause the problem which did not come to a head until after I retire from the Army some 14 or 15 days later."  In a July 2000 letter, he contended that x-rays had been taken at Fort Belvoir and Walter Reed in 1985 that showed he had arthritis at that time.  In December 2000, he wrote that he went on sick call while stationed in Germany because his right knee kept giving out; he said that he was told that he had a trick knee.  He also contended that, after he was seen for a 1990 sports injury to the right knee, he was also told that he had arthritis.

In September 2002, the Veteran informed a private physician (who was treating him for cardiovascular symptoms) that he had experienced prior fracture of his right tibia.  The report of a November 2003 industrial assessment, obtained as part of development of the Veteran's claim for SSA disability benefits, reflects that he reported his history of knee complaints to the clinician.  The clinician noted that the Veteran reported a history of knee problems with surgical corrections beginning in 1990.

In February 2005, the Veteran mailed to VA copies of  the results of his Internet research about degenerative joint disease.  These documents indicate that osteoarthritis can occur secondary to a joint injury, occupational overuse, or metabolic disorders.  A November 2006 VA oncology note reflects that the Veteran attributed his knee pain to previous surgeries as well as bowleggedness. 

As noted above, the Veteran was afforded a VA joints examination in June 2009.  The examiner noted that the Veteran reported experiencing a right knee fracture post-service, during a 1985 basketball game.  The examiner observed that the Veteran indicated his right knee pain had a gradual onset.  After examining the Veteran, the examiner opined that the most likely cause of the Veteran's current right knee arthritis was the post-service fracture that he reported as having occurred in 1985.  The Board notes that, although the examiner indicated in the report that he had reviewed the claims file, the record plainly reflects that the Veteran did not fracture his knee during a basketball game in 1985, but instead experienced partial meniscal tear due to basketball-related injury in 1990.

In an August 2012 statement,  J.W., a friend of the Veteran, indicated that she had known him since "early in 1990."  She wrote that, ever since she had known the Veteran, he had complained of "his legs and the pain that they caused him."  In September 2012, R.S., another friend of the Veteran, wrote to VA stating that he had known the Veteran since approximately 1992.  R.S. attested that he had "witnessed [the Veteran's] constant problems with his lower extremities" and that the Veteran had informed him that the problems were the result of his military service.

As the above-cited evidence demonstrates, there is no competent medical evidence even suggesting that the Veteran's right knee arthritis is in any way due to in-service injury or disease.  

Rather, the competent evidence of record indicates that the Veteran's current right knee arthritis is not due to his active duty service, but to intercurrent causes.  All of the 1990 medical records include notations attributing his initial right knee symptoms to the post-service January 1990 sports injury.  Although the March 1991 VA examiner did not specifically opine as to etiology, he observed that the medical history pertinent to the right knee started in January 1990.  A July 1999 VA x-ray report reflects a determination that his right knee arthritis was relative to his age; in September 1999.  A clinician attributed right knee arthritis to a varus deformity (which the Board notes was first observed in November 1990, during the course of treatment for the residuals of his basketball injury).   

Significantly, neither the Veteran nor his representative has presented or identified any medical evidence or opinion to support a finding that current right knee arthritis has its onset in, or is otherwise medically-related to service-even  though given multiple opportunities to do so.  To the extent that the record reflects that the Veteran has advised various health care practitioners, and they have recorded, that his symptoms began during active duty service or shortly thereafter, the Board observes that medical history which has been provided by a veteran and recorded by physician without additional enhancement or analysis-does not constitute competent medical evidence of the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that a veteran's history is recorded in medical records does not transform it into a competent medical opinion).  

The only evidence of record which expressly links the Veteran's current right knee arthritis to his active duty service are his own assertions, advanced by him and/or his representative, on his behalf.  However, this evidence does not provide persuasive support for the claim.  

Although, in specific regard to the Veteran's own statements and contentions, the Board is mindful that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence may be competent to establish medical etiology or nexus (see  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), it also notes that VA "may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Further, the Board has a duty to assess the credibility of the evidence.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event  (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)), but, the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran has provided multiple inconsistent accounts of his medical history.  He has reported: that his right knee symptoms began during service while he was stationed in Germany; that his symptoms began in 1985, immediately after he separated from service; that his symptoms began in 1990; that he was diagnosed with arthritis in 1985 or 1986; that he was diagnosed with arthritis in 1990; that his initial sports injury was a twist to the knee; that his initial sports injury was a knee fracture.  Not only do his statements conflict with each other, but they conflict with the competent medical evidence of record: service treatment records (to include records generated during his service in Germany) reflect that he was not seen for, and specifically denied experiencing, any knee complaints while he was in service; he was first treated in regard to his right knee in March 1990, at which time he was diagnosed with meniscal tear, ligament injury, and chondromalacia; March 1990 x-ray and bone scan did not show degenerative changes; degenerative changes in the right knee were not discussed as a possible clinical cause for his pain until 1996 and were not observed by x-ray until July 1999.  

The Board again notes that a February 1998 VA treatment note indicates that the Veteran presented a medical record showing that he underwent arthroscopy in 1985.  Although the 1998 note could be construed as supportive of one of the Veteran's multiple versions of his medical history, the occurrence of any right knee medical procedure in 1985 is contraindicated by the other competent medical evidence of record and the 1998 clinician may have been referring to the June 1997 medical summary in which the recording physician corrected '1985' to '1989.'  The 1997 summary reflects a history reported by the Veteran and recorded by the physician without additional analysis and, as such, does not constitute competent medical evidence.  LeShore, 8 Vet. App. at 409.

Although a veteran is generally considered competent to report his or her symptoms, such as pain (Layno v. Brown, 6 Vet. App. 465, 469 (1994)), the Board finds the Veteran's contentions not credible due to inconsistency and implausibility.  Further, the contemporaneous medical evidence of record conflicts with his account of events; contemporaneous evidence has greater probative value than subsequently reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  For these reasons, the Veteran cannot support his claim on the basis of his own assertions of continuity of symptomatology, alone.   

As such, medical nexus opinion or other evidence is needed to support the claim,  As indicated, however, neither the Veteran nor his representative has presented or identified any supporting medical evidence or opinion indicating that there exists a medical nexus between the Veteran's current right knee arthritis and his active duty service.  Furthermore, on these facts, VA is not required to arrange for him to undergo additional VA examination or to otherwise obtain an additional medical opinion in connection with this claim.  

Generally, VA has a duty provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service -or, as appropriate, service-connected disability- but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the Veteran was afforded VA examinations in March 1991 and June 2009, there is no persuasive, dispositive medical opinion to resolve the matter of service-connection.  The 1991 examination report reflects no etiological opinion and the etiological opinion provided by the 2009 examiner was based, in part, on incorrect facts-that, as contended by the Veteran, he experienced a right knee fracture in 1985 whereas the  medical evidence of record plainly reflects that, instead, he experienced a mensical tear in 1990.  This indicates that the 2009 examiner did not have knowledge of all pertinent case facts, and, as such, the opinion is not entitled to full probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Board is mindful that, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)).  However, pertinent regulation also directs that VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  The law specifies that such circumstances include claims that are inherently incredible or clearly lack merit.  

In this appeal, the record contains no competent, credible evidence indicating that the Veteran's right knee arthritis is due to any incident of his active duty service.  Notably, there is no credible evidence of an in-service injury to the right knee and the Veteran's contentions to the contrary clearly lack merit in light of the other evidence of record.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  The competent medical evidence of record instead reflects a right knee disability resulting from the progression of a post-service sports injury (see medical history as summarized in the 1991 VA examination report) and arthritis resulting either from that injury or the Veteran's age (see July 1999 VA x-ray results).  

On these facts, a remand of this claim for an examination or to obtain further medical opinion as to the etiology of right knee arthritis would, in essence, improperly place any examining physician in the Board's role of a fact finder.  In other words, any medical opinion which provided a nexus between the Veteran's current right knee disability and either an undocumented incident of his military service or another undocumented incident supplied by the Veteran as medical history would necessarily be based solely on speculation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).   

Further, there is no indication that, even if the Board was to remand the Veteran's claim for additional development, he would cooperate in the development of his claim.  Rather his prior behavior indicates the contrary: he presented multiple conflicting accounts of his medical history; he attested to the existence of medical records that do not seem to exist; and he waited years, despite multiple VA requests for records and multiple Board remands, to turn over to VA his 1997 treatment records from Dewitt.  "The duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and a veteran has a responsibility to cooperate with VA in the development of his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

Finally, to whatever extent the statements of the Veteran and other individuals are being submitted in an attempt to directly establish that there exists a medical nexus between current right knee arthritis and service, such attempt must fail.  In this regard, the Board notes that the matter of medical etiology of the complex disability under consideration is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). 

The Board notes that the statements from R.S. and J.W. do no more than support the existence of a disability since the early 1990s, which is already well-documented by the record.  As for any statements regarding medical etiology from the Veteran and/or his representative, as neither is shown to have any medical training or expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, lay assertions of medical nexus have no probative value in this appeal.  

For all the foregoing reasons, the claim for service connection for right knee arthritis must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right knee arthritis is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


